DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see on page 10, last paragraph – page 12, paragraph 5 on filed 6/2/2021, with respect to claims 1, 4-8, 23-25 and 29 have been fully considered and are persuasive.  The rejections of 1, 4-8, 23-25 and 29 has been withdrawn.  
Election/Restrictions
Claims 1, 4-12, 23-25 and 29 are allowable.
Claims 13-22, and 26-28 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between  inventions species 1-5, as set forth in the Office action mailed on 6/14/2019, is hereby withdrawn and claims 13-22 and 26-28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not disclose nor teach, “A display device comprising: … the second area being unitary with the first area, … a second connection electrode connecting the second connection portion and the second common line to each other, the second connection electrode being disposed on a second layer different from layers of the second connection portion and the second common line, wherein the first connection portion and the second connection portion do not physically contact each other, wherein the first connection electrode has a first overlap portion which overlaps the first connection portion and the second connection electrode has a second overlap portion which overlaps the second connection portion, wherein the first and the second common lines face a same side of the common electrode, wherein a first end portion of the first common line is connected to a first end portion of the second common line by the common electrode, and wherein a second end portion of the first common line is not in contact with a second end portion of the second common line”, in combination with the remaining limitations of the claim.  Therefore independent claim 1 is allowed. 
Dependent claims 4-29 are allowed by virtue of their dependency upon independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.G.Q/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871              

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871